In a juvenile *297delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Fitzmaurice, J.), dated May 10, 1996, which, upon an order dated April 17, 1996, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the first degree and robbery in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of 18 months.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The appellant failed to preserve for appellate review his contention that the evidence before the Family Court was legally insufficient to establish that he committed acts which, if committed by an adult, would have constituted the crimes of robbery in the first degree and robbery in the second degree (cf., People v Gray, 86 NY2d 10, 20; People v Bynum, 70 NY2d 858, 859; People v Satloff, 56 NY2d 745, 746; People v Cona, 49 NY2d 26, 33, n 2; CPL 470.05 [2]).
In any event, viewing the evidence in the light most favorable to the presentment agency (cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the first degree and robbery in the second degree. Moreover, upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf, CPL 470.15 [5]). Thompson, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.